                   Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 1 of 21




              1 XAVIER BECERRA                             PRISON LAW OFFICE
                  Attorney General of California           DONALD SPECTER (83925)
              2   MONICA N. ANDERSON                       STEVEN FAMA (99641)
                  Senior Assistant Attorney General        ALISON HARDY (135966)
              3   DAMON MCCLAIN (209508)                   SARA NORMAN (189536)
                  Supervising Deputy Attorney General      RANA ANABTAWI (267073)
              4   JOHN WALTERS (216427)                    SOPHIE HART (321663)
                  RYAN GILLE (262105)                      1917 Fifth Street
              5   IRAM HASAN (320802)                      Berkeley, California 94710
                  Deputy Attorneys General                 Telephone: (510) 280-2621
              6   455 Golden Gate Avenue, Suite 11000      Fax: (510) 280-2704
                  San Francisco, CA 94102-7004             dspecter@prisonlaw.com
              7   Telephone: (415) 703-5500
                  Facsimile: (415) 703-58443               Attorneys for Plaintiffs
              8   Email: Ryan.Gille@doj.ca.gov
              9 HANSON BRIDGETT LLP
                  PAUL B. MELLO - 179755
             10 SAMANTHA D. WOLFF - 240280
                  425 Market Street, 26th Floor
             11 San Francisco, California 94105
                  Telephone: (415) 777--3200
             12 Facsimile:   (415) 541-9366
                  pmello@hansonbridgett.com
             13
                  Attorneys for Defendants
             14

             15
                                             UNITED STATES DISTRICT COURT
             16
                          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             17

             18
                  MARCIANO PLATA, et al.,                  CASE NO. 01-1351 JST
             19
                               Plaintiffs,                 JOINT CASE MANAGEMENT
             20                                            CONFERENCE STATEMENT
                        v.
             21                                            Judge:    Hon. Jon S. Tigar
                  GAVIN NEWSOM, et al.,                    Date:     October 21, 2020
             22                                            Time:     10:00 a.m.
                               Defendants.                 Crtrm.:   6, 2nd Floor
             23

             24

             25

             26
             27

             28

                                                 -1-                                  Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 2 of 21




              1           The parties submit the following joint statement in advance of the October 21, 2020
              2 Case Management Conference.

              3 I.        POPULATION REDUCTION
              4           A.     Status
              5           Plaintiffs’ Position: Today, the California Court of Appeal ruled that the state’s
              6 failure to provide adequate space to allow for distancing for people housed in San Quentin

              7 State Prison during the pandemic violated the Eighth Amendment. The Court ordered that

              8 the state expedite the removal from that prison, by means of release or transfer to another

              9 prison, the number of people necessary to reduce the population to no more than 1,775

             10 (i.e., 50% of the June 2020 population). See, In re Von Staich, No. A160122 (Cal. Ct.

             11 App. Oct. 20, 2020) attached as Exh. 1.

             12           Population reduction remains necessary to minimize the risk of harm from COVID-
             13 19, particularly among those at increased risk of harm if infected. As Defendants

             14 acknowledge below, reduced population contributes to fewer infections.

             15           As previously explained (see ECF No. 3417 at 2:14-3:2), the overall CDCR
             16 population reduction since March, while certainly helped by early release programs, has

             17 primarily resulted from natural releases and the suspension and limitation of intake. As

             18 intake increases, CDCR’s total population is likely to increase as well.1
             19           The vast majority of early releases under the three programs CDCR announced in
             20 July took place in that month and early August. Since the October 6 Statement, in which

             21 CDCR announced the end of two of the three July programs, only 221 early releases have

             22 taken place.

             23           Following the October 7 Case Management Conference, we asked Defendants to
             24

             25
                  1
                          CDCR recently stated that nearly 8,000 people in county jails are awaiting transport
             26 to its reception centers. As reported in Part III, below, more than 600 people are being
             27
                  received this week from county jails. If intake continues at such levels, it will soon enough
                  off-set much of any continuing reduction achieved from natural and early releases.
             28

                                                 -1-                                        Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 3 of 21




              1 have the new CDCR Secretary consider early release of people newly determined to have a

              2 Weighted COVID Risk Score qualifying them under the now-ended July Program that

              3 focuses on those at highest risk of severe complications if infected with COVID-19.

              4 Defendants have not substantively responded to this request, but the clear implication from

              5 their report below is that they will not do so, at least at present.

              6          Defendants’ Position: Since the start of the COVID-19 public health crisis, 23,131
              7 incarcerated people were released from CDCR institutions and camps as of October 14,

              8 2020.2 CDCR experienced a population decrease of about 19.7% during this period.

              9 Between July 1 and October 14, 6,185 people were released from institutions and camps as

             10 a result of the COVID-19 early-release programs Defendants announced on July 10.3 This

             11 represents 221 additional early releases since the October 6 case management conference

             12 statement.4 An additional 8,498 people were released in accordance with their natural

             13 release date during this period. As of October 14, CDCR’s institutions and camps have a

             14 population of 94,211.5

             15          Responding to Plaintiffs’ comment regarding the rate of population reduction above,
             16 Defendants note that CDCR started decreasing its population in late March. CDCR’s

             17 population decreased by approximately 4,000 between mid-March and mid-April, over

             18 5,000 more between mid-April and July, nearly 6,000 more in July, and over 5,000 more in
             19 August. To provide a visual of the rate of CDCR’s population decrease this year,

             20 Defendants include the below graph. The population data in this graph is sourced from

             21
                  2
             22       This figure is calculated by taking the difference between the total population in
                  institutions and camps on February 26, 2020 and October 14, 2020. Weekly population
             23   reports can be found at https://www.cdcr.ca.gov/research/weekly-total-population-report-
                  archive-2020/.
             24   3
                      See ECF No. 3389 at 2:4-5:4 and https://www.cdcr.ca.gov/covid19/expedited-releases/
             25   for details regarding CDCR’s COVID-19 early-release program announced on July 10,
                  2020.
             26   4
                      See ECF No. 3460 at 4:3-4.
                  5
             27    See October 14, 2020 weekly population report at https://www.cdcr.ca.gov/research/wp-
                  content/uploads/sites/174/2020/10/Tpop1d201014.pdf.
             28

                                                 -2-                                        Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 4 of 21




              1 CDCR’s weekly population reports from January 1 through October 14, 2020.

              2

              3

              4

              5

              6

              7

              8

              9

             10

             11

             12

             13

             14        CDCR continues to process early releases on a rolling basis through the 180-day
             15 early-release program announced on July 10. CDCR implemented its discretionary early-

             16 release program as an added safety measure at a time when more comprehensive COVID-

             17 19-related policies were still being developed. Since then, CDCR has adopted additional

             18 significant safety measures to reduce the spread of COVID-19, including, as described in
             19 sections below, a drastic reduction in intake from county jails, comprehensive testing,

             20 quarantine, isolation, and movement protocols, policies regarding personal protective

             21 equipment, and plans for COVID-19 testing of staff and incarcerated people.

             22        Because of the effectiveness of these policies, which CDCR continues to evaluate,
             23 improve, and update in close coordination with the Receiver, positivity rates and COVID-

             24 19-related complications and deaths have recently trended downwards. As of October 20,

             25 fewer than 500 incarcerated people statewide—or less than 1% of CDCR’s current

             26
             27

             28

                                                 -3-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 5 of 21




              1 population—are COVID-19-positive.6 This is the lowest positivity rate CDCR has

              2 experienced since May. The below graph is a screenshot from page 4 of CDCR’s

              3 Population COVID-19 Tracker taken on October 19, showing the number of positive

              4 COVID-19 cases among CDCR’s incarcerated population between March 10 and October

              5 19.

              6

              7

              8

              9

             10

             11

             12

             13
                         Early releases of medically high-risk people continue through the 180-day early-
             14
                  release program, which has accounted for the vast majority of all early releases since
             15
                  CDCR’s COVID-19 early-release programs were announced on July 10. And, as set forth
             16
                  in section V below, the Receiver has indicated that new recommendations related to
             17
                  medically high-risk people are forthcoming.7 In this context, CDCR continues to evaluate
             18
                  the need to resume the high-risk medical early-release program in addition to its other
             19
                  ongoing COVID-19 mitigation efforts.8
             20

             21
                  6
             22       See CDCR’s Population COVID-19 Tracking tool at
                  https://www.cdcr.ca.gov/covid19/population-status-tracking/ (last visited on October 20,
             23   2020).
                  7
                      On October 14, the Receiver circulated a draft document to the parties titled “Report on
             24   Risks of COVID to High-Risk Patients.” The current iteration of the report includes
             25   updates to recommended policies related to incarcerated people at a higher risk of
                  experiencing complications if they contract COVID-19. The Receiver is accepting
             26   comments to this report until October 20.
                  8
             27
                      In the October 6 joint case management conference statement, Defendants reported that
                  the high-risk medical early-release program, originally announced on July 10, had been
             28 (footnote continued)

                                                 -4-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                      Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 6 of 21




              1          CDCR continues to work with county jails to apply 12 weeks of positive
              2 programming credits to eligible people awaiting transfers to CDCR institutions. This

              3 includes identifying people eligible to receive these credits, calculating updated release

              4 dates following the application of credits, and providing release instructions for people

              5 who are released early as a result of the application of these credits.9 As of October 9,

              6 2020, CDCR had issued 965 release memoranda for persons incarcerated in county jails

              7 and awaiting transfer to CDCR.

              8 II.       TESTING AND TRANSFER PROTOCOLS
              9           Plaintiffs’ Position: CDCR continues to transfer large numbers of patients between
             10 prisons, with testing and quarantining to reduce the risk of COVID-19 transmission

             11 governed by CCHCS’s August 19 “Movement Matrix.” CDCR reports there were 514

             12 such transfers between September 28 and October 4, and 370 between October 5 and 11.

             13 According to CCHCS, there have been “no COVID transmission events . . . among

             14 patients subjected to the movement matrix process.”

             15           Medical staff, before a patient is transferred between prisons, should check that a
             16 timely COVID test and other requirements of the Movement Matrix have been met. As

             17 noted previously, CCHCS rejected our suggestion that staff complete a checklist before

             18 patients get on a transportation vehicle to minimize the risk that a person is moved without
             19 the necessary quarantine period and a timely negative test. However, at the October 7

             20 Case Management Conference, the Receiver explained that medical staff do use a checklist

             21 when people are transferred, and some prisons had modified it to include Matrix-related

             22 requirements. We then asked that the modified checklist be used at all prisons. CCHCS

             23 on October 16 denied our request. Instead, it stated that its “Nursing Program is cross

             24

             25
                  suspended after the original list of people had been evaluated for early-release eligibility.
             26 See ECF No. 3460 at 6:6-10.
                  9
             27
                      See ECF No. 3460 at 8:1-9 for further explanation of this positive programming credit
                  initiative.
             28

                                                 -5-                                         Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 7 of 21




              1 referencing [the] current EHRS documentation ‘pre-screening form’ and will modify

              2 accordingly to ensure that the transfer matrix requirements are met.” Plaintiffs have

              3 requested further information about this process.

              4          In addition, to track transfers, CCHCS has developed a “Transfer Registry.”
              5 Defendants indicate below that CCHCS implemented the Registry on October 6, and that it

              6 is easily accessible to staff. In response to questions we asked last week, CCHCS on

              7 October 16 said that on October 12 one session of training had been done with field staff

              8 about how the Registry works and that based on feedback received additional training will

              9 be developed by the end of this month. It is not clear to Plaintiffs the degree to which the

             10 Registry is fully operational, given that training is still being developed.

             11         We also last week asked CCHCS about obtaining access to the Registry. Our
             12 question was not answered. We believe access to the Registry is necessary to adequately

             13 monitor compliance with the Movement Matrix.

             14         Defendants’ Position: Since the current iteration of the movement matrix went
             15 into effect on August 21, 2020, DAI, CCHCS, and leadership teams at all institutions have

             16 held meetings, conference calls, and training sessions to help staff understand and

             17 implement the matrix. As directed by the matrix, movement is limited and controlled, and

             18 must be pre-approved by CDCR headquarters, which is working in collaboration with
             19 CCHCS (including Mr. Cullen and Dr. Bick). Additionally, there is continued

             20 enforcement of the safety protocols requiring all county staff and incarcerated people

             21 arriving to CDCR on intake buses to wear N95 masks. Further, CDCR and CCHCS

             22 continue to utilize measures to track patient information for transfers. Staff at each prison

             23 have procedures and processes in place to follow the requirements of the matrix. Further,

             24 on October 6, 2020, CCHCS implemented an online registry to track all transfer

             25 information for incarcerated people. The registry is easily accessible, updateable, and

             26 contains comprehensive information that allows staff to review medical and other
             27 important data before, during, and after transfers. Finally, the prisons continue to offer

             28 comprehensive COVID-19 testing for incarcerated people, and the specific protocols for

                                                 -6-                                       Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 8 of 21




              1 each prison are outlined for Plaintiffs during routine calls with CCHCS staff.

              2 III.    INTAKE
              3         Plaintiffs’ Position: Plaintiffs remain concerned about the admission of additional
              4 people to CDCR prisons at this time. In compliance with Court’s July 22 Order, the

              5 parties and the Receiver continue to meet and confer to ensure the space allocated for

              6 quarantine and isolation at each prison is adequate to respond to a COVID outbreak.

              7 Moreover, as set forth in § V., the Receiver recently issued a draft report urging

              8 Defendants to offer celled housing to all those considered medically vulnerable to COVID-

              9 19 who now live in dorms. Admitting additional people to the CDCR population before

             10 the quarantine and isolation allocation is finalized and these potential transfers are

             11 addressed could put pressure on already stressed quarantine space and result in further

             12 spread of the virus.

             13         Defendants reopened intake to their facilities on August 24, admitting a total of 100
             14 people the first week and 200 the following week. This “limited intake” would, according

             15 to Defendants, allow CDCR and CCHCS to test their processes, mitigate risk and ensure

             16 safety. See ECF No. 3436 at 10. Two weeks later, Defendants wrote, “CDCR expects to

             17 adopt a schedule for intake that will include some limited number of weeks for intake

             18 followed by one or two weeks of no intake, repeated for the foreseeable future. For
             19 instance, 3 weeks of intake, followed by a 1 or 2 week pause, then 3 weeks of intake.”

             20 ECF No. 3449 at 11. However, Defendants have seemingly abandoned their measured

             21 approach to intake. Since September 20, Defendants have admitted between

             22 approximately 143 to 360 people each week. See ECF No. 3460 at 10-11. For the current

             23 week, Defendants say they plan to admit 610 people.

             24         Defendants’ Position: CDCR accepted 215 incarcerated persons into custody via
             25 county jail intake the week of October 4, and 322 incarcerated persons the week of

             26 October 11, as follows:
             27     Week of:         Number of             Sending County           Receiving Institution
                                    Incarcerated
             28
                                      Persons
                                                 -7-                                       Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 9 of 21




              1 October 4          132                  Stanislaus                WSP
              2 October 4          83                   San Diego                 NKSP
              3 Total Week of 215
                  October 4:
              4

              5 October 11         25                   Shasta                    NKSP
              6 October 11         145                  Orange                    NKSP
              7 October 11         123                  Kern                      WSP
              8 October 11         10                   Kings                     CCWF
              9 October 11         6                    Stanislaus                CCWF
             10 October 11         12                   Kern                      CCWF
             11 Total Week of 322

             12
                  October 11:

             13
                        Each week, CDCR headquarters meets with leadership from NKSP, WSP, and
             14
                  CCWF, as well as CCHCS, to determine whether the institutions should permit intake the
             15
                  following week, and if so, how much space is available such that social distancing of
             16
                  newly arriving incarcerated persons can safely be accomplished during the initial
             17
                  quarantine period. For the week of October 18, CDCR has authorized intake as follows:
             18
                   Number of Incarcerated               Sending County           Receiving Institution
             19          Persons
                  30                            Humboldt                      NKSP
             20
                  30                            Shasta                        NKSP
             21
                  100                           Butte                         NKSP
             22

             23
                  10                            Plumas                        NKSP

             24 10                              Modoc                         NKSP

             25 50                              Napa                          NKSP

             26 40                              Contra Costa                  NKSP

             27 50                              Sutter                        NKSP

             28 90                              Los Angeles                   WSP

                                                 -8-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 10 of 21




              1 160                             San Bernardino                 WSP
              2 40                              Orange                         CCWF
              3 Total Week of October           610
              4 18:

              5

              6         As Defendants have reported in previous Case Management Statements, CDCR is

              7 working tirelessly to ensure that sending counties are complying with all intake protocols,

              8 including testing of incarcerated persons in advance of transport and wearing of N95

              9 masks by both incarcerated persons and transportation staff at all times during transport.

             10 CDCR requires strict compliance with its protocol. By way of example, a bus arrived at

             11 CCWF during the week of October 4, but the sending county had failed to provide CCWF

             12 with COVID-19 test results in advance of arrival for three incarcerated persons.

             13 Additionally, upon inspection of the bus at the vehicle sallyport, CCWF medical staff

             14 observed that the neither the sending county’s transportation staff nor any of the

             15 incarcerated persons being transported were wearing N95 masks. Accordingly, the bus

             16 was not allowed to enter CCWF and the incarcerated persons were returned to the sending

             17 county.

             18         CDCR also coordinates intake with the sending counties to ensure that it is spread

             19 across multiple days within the week to better enable staff at the receiving institution to

             20 ensure social distancing during the intake process.

             21         CDCR remains in communication each week with the California State Sheriffs’

             22 Association to determine which counties have the greatest need and are able to comply

             23 with CDCR’s strict transfer protocol.

             24 IV.     QUARANTINE AND ISOLATION

             25         Plaintiffs’ Position:

             26         A.     Set Aside of Quarantine and Isolation Space

             27         Defendants have identified COVID-19 quarantine and isolation space at every

             28 prison to be used in the event of an outbreak, as ordered by this Court on July 22. ECF

                                                 -9-                                       Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 11 of 21




              1 No. 3401 at 3-4. Based upon information we received from Defendants on October 16, it

              2 appears that this space has been vacated, in compliance with the Court’s orders on July 22

              3 and September 22. ECF Nos. 3401 at 3-4 and 3460 at 2. On September 16, Plaintiffs

              4 requested modifications to that set-aside space, as allowed by the Court’s order. Id. On

              5 October 15, CCHCS responded.

              6         Plaintiffs’ first ground for requesting modifications was that many of the quarantine
              7 set-asides are dorms or tiered cell blocks without solid doors -- exactly the sort of

              8 congregate living environments, with shared airspaces, that have allowed rapid and

              9 uncontrolled spread of the virus in the prisons. The Public Health Workgroup recognized

             10 that people exposed to the virus “must be separated from each other in single cells with

             11 solid doors.” Several thousand people incarcerated in CDCR are presently quarantined in

             12 dorms or cells with barred or perforated doors, in direct contradiction to that guidance.

             13         The response from CCHCS recognized these concerns but did not provide a clear
             14 response to how patients in prisons without solid-door celled quarantine space would be

             15 protected from an unreasonable risk of harm.

             16         Plaintiffs’ second ground for requesting modification was a concern that general
             17 population patients might refuse to move to isolation or quarantine space located on a

             18 sensitive needs yard, and vice versa, due to fears that they might experience violent
             19 reprisals from other incarcerated people as a result. People could refuse tests for the same

             20 reason. Multiple refusals could create a public health problem. CCHCS responded that

             21 isolation and quarantine space was akin to Administrative Segregation, where general

             22 population and sensitive needs populations are mixed. Finally, CCHCS provided specific

             23 responses to our institution-specific concerns and noted that, subsequent to Plaintiffs’

             24 September 16 letter, CDCR set aside additional beds for isolation and quarantine at some

             25 prisons. We then asked and received from CDCR a current draft of all set aside space.

             26 Plaintiffs will review the additional space and CCHCS’s responses to determine whether
             27 we think our concerns have been adequately addressed.

             28         B.     Development of Policies Related to Quarantine and Isolation
                                                 -10-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 12 of 21




              1         As reported in the last two Case Management Conferences, Plaintiffs have asked
              2 the Receiver to consider developing two policies related to quarantine and isolation: (a)

              3 guidance regarding when people should be quarantined or isolated in a space other than the

              4 set-aside space, and (b) procedures and time-frames for placing patients in isolation or

              5 quarantine once positive test results are received or information is received regarding an

              6 exposure. See ECF No. 3448 at 12-13; ECF No. 3460 at 14.

              7         Although CCHCS has provided responses to the above requests, plaintiffs are
              8 pursuing clarification.

              9         We have also asked CCHCS to issue a directive to ensure that those placed in
             10 isolation due to symptoms who are pending a COVID-19 test results are kept separate from

             11 those who are lab-confirmed to have COVID-19. CCCHS on October 16 responded that

             12 this message has been provided to the field in regularly scheduled phone conferences, and

             13 will be addressed in the next iteration of the Movement Matrix.

             14         C.     Monitoring Use of Quarantine and Isolation Space
             15         Plaintiffs must be able to adequately monitor the use of quarantine and isolation
             16 space, including to ensure that incarcerated people are not placed at risk of harm and so

             17 that we can determine whether to request that further space be set aside. CCHCS has

             18 developed a template—called an Outbreak Management Tool—that prisons will use on a
             19 daily basis to report on matters related to COVID-19, including information on numbers

             20 and housing locations of patients in quarantine and isolation. We sent CCHCS comments

             21 on a draft version of the template, and were told on October 2 that CCHCS is in the

             22 process of automating the tool, and that completed copies of these daily reports will be

             23 provided to Plaintiffs once they are in use at the prisons. On October 16, CCHCS said that

             24 work on a partially automated Tool was expected to be completed last week, would then be

             25 distributed to the prisons for feedback, and that it anticipated a partially automated version

             26 would be available by the end of this month.
             27         While providing the above information, CCHCS did not last week respond to our
             28 question regarding when we will be provided access to the Outbreak Management Tool as

                                                 -11-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 13 of 21




              1 completed by the various prisons. We understand, including because weeks ago CCHCS

              2 provided us a copy of one, that the prisons are currently completing and forwarding the

              3 tool to regional and central office managers. Given that earlier this month CCHCS said we

              4 would be provided copies, it is not clear why we are not regularly receiving them. We

              5 believe access to this information is necessary for adequate monitoring and would

              6 significantly improve our understanding of outbreak response.

              7         Defendants’ Position: CDCR has completed its effort to set aside vast quantities of
              8 previously identified isolation and quarantine space at the prisons. As discussed at the last

              9 case-management conference, only one prison—California State Prison, Los Angeles

             10 County (LAC)—still needed to vacate its identified isolation and quarantine space. LAC

             11 completed that process on October 9, 2020, and all identified quarantine and isolation

             12 space is now either ready for occupancy or is already being used for quarantine or

             13 isolation.

             14         Plaintiffs submitted a number of concerns about current isolation and quarantine
             15 reserves to the Receiver in September and the Receiver responded to those concerns on

             16 October 15, 2020. Additionally, the Receiver’s office arranged a meeting on October 5 for

             17 the parties in Plata, Coleman, and Armstrong to further discuss isolation and quarantine

             18 issues with the Receiver, the Coleman Special Master, and the Armstrong Court Expert.
             19 The Receiver held a follow-up to that meeting on October 15, 2020. The focus of the

             20 October 15 meeting was ensuring that appropriate isolation and quarantine space would be

             21 available for enhanced-outpatient Coleman class members. Significant progress toward

             22 achieving that goal was made at the October 15 meeting, and the Receiver scheduled

             23 another follow-up meeting on October 27, 2020, to allow the parties to further discuss

             24 quarantine and isolation.

             25 V.      SAFELY HOUSING MEDICALLY VULNERABLE PEOPLE
             26         Plaintiffs’ Position: CDCR continues to house people in large congregate living
             27

             28

                                                 -12-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 14 of 21




              1 areas, including thousands who, based on age and/or their medical condition, are

              2 particularly vulnerable to severe illness or death from COVID-19.10 In these dorms and

              3 open-cell-front living units, large numbers of people share airspace, including sleeping

              4 areas, bathrooms, and showers. The U.S. Centers for Disease Control and Prevention

              5 (“CDC”) recently confirmed that COVID-19 can be spread by aerosolization, and the

              6 number and rate of infections in CDCR in the first seven months of the pandemic show

              7 that the virus spreads rapidly when introduced into dorms and open-cell-front housing.

              8 Because the risk of infection is so much greater in these environments, they are

              9 particularly dangerous for medically vulnerable people, placing them at heightened risk of

             10 severe illness or death.

             11            In an effort to address this situation, the Receiver on October 14 circulated a Draft
             12 Report entitled, “Report on Risks of COVID to High-Risk Patients.”11 Recognizing the

             13 high risks of morbidity and mortality for people with COVID-19 risk-factors, he

             14 recommends that “CDCR extend an offer to the over 8,200 patients with COVID-19 risk

             15 scores of 3 and above who are currently housed in dorms or open-cell-front housing the

             16 opportunity to transfer into closed-front cells either at their existing institution or at

             17 another institution.” Having consulted with our public health expert, Dr. Adam Lauring,

             18 Plaintiffs endorse this recommendation, and are continuing to discuss whether the CDCR
             19 should do more than extend an offer to those at high medical risk for COVID-19.

             20            To date large percentages of medically vulnerable patients have declined offers to
             21 move from dorms to cells. Last week we mailed a questionnaire to each of these patients,

             22 in the hope of better understanding why they did not want to move and whether there are

             23 circumstances under which they would.

             24
                  10
             25     As noted in the previous Joint Case Management Conference Statement, celled housing
                has already been offered to a small number of medically vulnerable people in dorms, and
             26 the acceptance rate has been low.
                  11
             27         The parties have been invited to submit comments on the report by Tuesday, October
                  20.
             28

                                                 -13-                                         Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 15 of 21




              1         Defendants’ Position: The Receiver has provided the parties with a draft report
              2 that proposes that CDCR should offer over 8,000 HRM patients living in dorms the

              3 opportunity to move into a single cell. The Report is still awaiting further comments and

              4 the Defendants remain committed to working with the Receiver to facilitate movements of

              5 medically high-risk patients from dorms to cells, or any other movements, to safely house

              6 medically high-risk patients when such movement is recommended and approved by the

              7 appropriate public health and corrections experts.

              8         Defendants note that Plaintiffs have raised issues in this section that appear to be
              9 directed to the Receiver’s office and CCHCS. Defendants will not attempt to respond on

             10 their behalf, but remain committed to working with them in addressing Plaintiffs’

             11 concerns.

             12 VI.     COVID-19 TESTING
             13         A.      Staff Testing
             14         Plaintiffs’ Position: As reported in prior Joint Case Management Conference
             15 Statements, the Office of the Inspector General (OIG) in August reported significant

             16 problems with the entrance screening practices in CDCR. See ECF No. 3427 at 14-15;

             17 ECF No. 3436 at 18-19; ECF No. 3460 at 18; Office of the Inspector General, COVID-19

             18 Review Series, Part One: Inconsistent Screening Practices May Have Increased the Risk of
             19 COVID-19 Within California’s Prison System (August 2020), https://www.oig.ca.gov/wp-

             20 content/uploads/2020/08/OIG-COVID-19-Review-Series-Part-1-Screening.pdf. On

             21 October 8, CCHCS issued a memorandum to standardize the entrance screening practices

             22 at all prisons. The memorandum directs each prison to identify and submit a screening

             23 location for approval, provide training for employees conducting the screening, and

             24 regularly audit and report on compliance with screening procedures. We hope this will

             25 result in reliable, consistent screenings of all staff entering the prisons.

             26         Regarding staff testing, CCHCS took over authority for staff testing in August, and
             27 on September 14, distributed its draft “Employee Testing Guidance” to the parties.

             28 Plaintiffs provided comments to CCHCS on September 23. On October 2, CCHCS said it

                                                 -14-                                          Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 16 of 21




              1 had reviewed our comments and would be providing responses, as well as a revised

              2 version of the Testing Guidance, the following week. On October 16, in response to our

              3 query, CCHCS stated it was still finalizing the revised Testing Guidance. CCHCS also

              4 reported it was finalizing an Employee Testing Budget Proposal, so that nursing staff could

              5 be hired to conduct onsite testing seven days a week. CCHCS reported that, currently,

              6 employee testing is still conducted by vendors, and is only done five days a week. CCHCS

              7 stated they anticipated nursing staff would be conducting employee testing by December

              8 2020. As we have previously stated, we appreciate the steps CCHCS is taking to

              9 implement an effective staff testing program, but, seven months into the pandemic, regret

             10 that such necessary action was not taken by CDCR or CCHCS sooner.

             11         Finally, in response to our request for reports on the staff testing completed in
             12 August and September at CHCF, CMF, and CCWF, CCHCS on October 16 stated that

             13 reports for staff testing are still being developed, and that no reports have been finalized.

             14 We acknowledge the difficulty of developing a comprehensive reporting system, but are

             15 eager to receive these reports, as we currently have no way to monitor whether and when

             16 employees have been re-tested.

             17         Defendants’ Position: On September 14, the Receiver’s Office shared the
             18 employee testing guidance with the parties and requested comments, if any, by September
             19 21. CDCR continues working closely with CCHCS to maintain the current staff testing

             20 procedures and to ensure a smooth and easy transition of the staff testing-responsibilities to

             21 CCHCS. CDCR also remains committed to continuing to work with CCHCS to answer

             22 any questions Plaintiffs might have about the status of and processes for staff testing until

             23 the transition to CCHCS has been completed.

             24         B.     Incarcerated Population Testing
             25         Plaintiffs’ Position:
             26                1.     Patient Testing Policies
             27         The Receiver at the October 7 Case Management Conference said, as we
             28 understood it, that CCHCS would revise its patient testing policies so that serial retesting

                                                 -15-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 17 of 21




              1 was mandated in certain circumstances. We hope to soon see this and other revisions.

              2         Another issue has recently arisen related to CCHCS’s increasing reliance on a
              3 particular Point of Care (POC, sometimes referred to as a rapid) antigen test. As we

              4 understand it, this test is FDA-approved for use on symptomatic patients, but is widely

              5 used, including by CCHCS, for those without symptoms. Earlier this month, five patients

              6 without symptoms at the California Medical Facility (CMF) were declared to have

              7 COVID-19 and placed in isolation due to positive POC tests. However, and fortunately,

              8 CMF doctors ordered retests using the more traditional lab testing, and determined the

              9 earlier results were false positives: none of the patients in fact were infected. We believe

             10 CCHCS practices vary statewide as to whether POC positive results are confirmed by

             11 subsequent lab tests, and that without confirming lab tests, placing patients into medical

             12 isolation with others who are in fact infected is dangerous. Under current CCHCS policy,

             13 people in isolation can be grouped and housed together. We asked CCHCS to implement a

             14 mandate requiring lab retests of POC positive patients, and that such patients not be mixed

             15 with others in isolation until confirming lab results are received. On October 16, CCHCS

             16 said it uses the POC tests consistent with Centers for Disease Control and Prevention and

             17 California Department of Public Health guidelines, but that as it “gain[s] more experience”

             18 it “may modify” its approach.
             19                2.     Reports and Monitoring of Serial Retesting
             20         CCHCS reports that work has been done on developing an automated reporting and
             21 monitoring process regarding whether ordered serial retesting of patients is actually done,

             22 but that further work has been deferred pending completion and release of the Transfer

             23 Registry. We continue to hope that this can be completed soon.

             24                3.     Notification to Patients of Test Results
             25         CCHCS on October 16 said initial testing of automated test result processes, using
             26 standardized templates, has been completed and approved by its leadership, and the
             27 processes are now undergoing final testing. It also provided copies of the standardized

             28 templates, which are very well done We have asked that the notification template for

                                                 -16-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 18 of 21




              1 positive patients be modified to, among other things, explain that nurses will check blood

              2 oxygen levels, given the central importance of that check in the monitoring of COVID-19

              3 patients.

              4         Defendants’ Position: Defendants note that Plaintiffs have raised issues in this
              5 section that appear to be directed to the Receiver’s office and CCHCS. Defendants will

              6 not attempt to respond on their behalf, but remain committed to working with them in

              7 addressing Plaintiffs’ concerns.

              8 VII.    Prison-Specific Updates
              9         Plaintiffs’ Position:
             10         We continue to have a weekly conference regarding prison-specific COVID-related
             11 matters with the CCHCS Regional Medical Chief Executive Officers (CEOs) and the

             12 Deputy Director who supervises them. We have been able to raise concerns that have

             13 resulted in what we consider major improvements in COVID risk reduction measures and

             14 conditions for patients, highlight other concerns, and learn of initiatives undertaken at

             15 particular prisons.

             16         For example, we believe the weekly conferences resulted in programs to serially
             17 test every week never-positive patients at the California Rehabilitation Center (CRC) and

             18 California Institution for Men (CIM), prisons where, despite large numbers of COVID
             19 infections for months, comprehensive retesting such as is being done at San Quentin and

             20 Folsom had not been instituted. At CIM, we learned that to implement serial testing,

             21 CCHCS in the last two weeks arranged for approximately 20 additional nurses, a laudable

             22 effort. The weekly conferences also resulted in patients on medical isolation and

             23 quarantine being offered some outdoor exercise at Salinas Valley State Prison, where some

             24 had been locked in their cells for weeks, even though other prisons, including the

             25 Correctional Training Facility located almost literally across the street, routinely provided

             26 outdoor exercise opportunities to those on isolation and quarantine.
             27          Our questions at the conferences also revealed that at CIM, nearly 50 people who
             28 medical staff determined had been exposed to COVID-19 were quarantined together in a

                                                 -17-                                     Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                   Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 19 of 21




              1 gym, even though single cells with solid doors—which CCHCS mandates be used if

              2 available—were available. Further, the patients quarantined together came from four

              3 different housing units; the Regional CEO was not able to explain how this was consistent

              4 with the CCHCS mandates that if people are quarantined together they must have the same

              5 date and type of exposure. Subsequently, a number of people in the gym tested positive.

              6         Similarly, we were able to confirm that at CRC this past summer people were
              7 quarantined in a particular dorm for months, with people from another dorm, with

              8 seemingly different exposure dates or sources, brought into same dorm. For weeks, new

              9 infections were repeatedly identified, with only four people remaining uninfected at the

             10 end of the quarantine period. The dorm acted as an incubator for COVID-19, and this

             11 unfortunate experience shows again why quarantine in single cells with solid cells must be

             12 done.12

             13         Finally, we have learned via the conferences that a decision is expected shortly on
             14 whether to enter into a contract to study and test the ventilation systems in San Quentin’s

             15 five-tier East, South, and West Block ventilation systems, as those systems relate to

             16 possible transmission of the virus that causes COVID-19. This is important because those

             17 units have peculiar ventilation, in which air in the building is drawn into each cell, a

             18 concern given that it is now recognized that the virus is in the air. We appreciate
             19 CCHCS’s and CDCR’s undertaking of this initiative.

             20         Defendants’ Position: Defendants note that Plaintiffs have raised issues in this
             21 section that appear to be directed to the Receiver’s office and CCHCS. Defendants will

             22 not attempt to respond on their behalf, but remain committed to working with them in

             23 addressing Plaintiffs’ concerns.

             24
                  12
             25        CRC has less than a handful of cells. CCHCS and CDCR have within the last two
                weeks installed tents at the prison, in which they intend to house, in cohorts of four or five,
             26 those who are at high risk of severe complications if infected with COVID-19 who are not
             27
                yet infected. In that way, they hope to limit the spread of COVID-19 among those
                patients. Still, single cell quarantining cannot occur.
             28

                                                 -18-                                      Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 20 of 21




              1 VIII. Updates on Medical Care Matters Not Directly Related to COVID-19

              2         Plaintiffs’ Position: We previously reported, and discussed at the October 7 Case
              3 Management Conference, that there are now approximately 4,700 patients who are ordered

              4 and receiving Medication Assisted Treatment (MAT) for a substance use disorder, and

              5 more than 6,000 patients awaiting the necessary addiction medicine physician appointment

              6 to be considered for such an order, with more than 80% of those appointments overdue.

              7 Many of those appointments are several months overdue.

              8         On October 12 we asked CCHCS to begin providing us monthly data on overdue
              9 addiction medicine physician appointments. CCHCS on October 16 said it would do so

             10 starting at the end of November. We appreciate that this will be done.

             11         Also on October 12 we asked CCHCS to take immediate action to increase the
             12 number of Addiction Medicine physician appointments currently provided, so that the

             13 backlog can be substantially reduced as soon as possible. Our concern about the backlog

             14 was heightened by our review of the records of a CCHCS patient who recently died. In

             15 May, the patient twice submitted written requests for care, describing his problems with

             16 heroin and asking for MAT so he could he could get help to “sober up.” That same

             17 month, a primary care visit documented that he used heroin daily. On June 9, the patient

             18 was seen by a Licensed Clinical Social Worker, who determined he was at “high risk” for
             19 matters related to opioid use and ordered an Addiction Medicine physician appointment

             20 within 14 days. On June 11, that appointment was scheduled for June 25; however, it was

             21 then successively rescheduled to July 16, August 6, and then November 26. The records

             22 do not appear to include a reason why the appointment was repeatedly rescheduled; we

             23 believe it was due to the backlog.

             24         On October 2, the patient was found unresponsive in his cell. Narcan was given
             25 with minimal improvement, apparently, and he was emergently transported to a local

             26 hospital. The hospital record reports that “a needle was found next to him” when found
             27 unresponsive in his cell, and state that patient had a “possible overdose” or “opioid

             28 overdose.” The next day, the patient died.

                                                 -19-                                    Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 4:01-cv-01351-JST Document 3469 Filed 10/20/20 Page 21 of 21




              1        Defendants’ Position: Defendants note that Plaintiffs have raised issues in this
              2 section that appear to be directed to the Receiver’s office and CCHCS. Defendants will

              3 not attempt to respond on their behalf, but remain committed to working with them in

              4 addressing Plaintiffs’ concerns.

              5 DATED: October 20, 2020                      HANSON BRIDGETT LLP
              6

              7
                                                        By: /s/ Samantha Wolff
              8                                             PAUL B. MELLO
              9                                             SAMANTHA D. WOLFF
                                                            Attorneys for Defendants
             10
                  DATED: October 20, 2020                    XAVIER BECERRA
             11
                                                             Attorney General of California
             12

             13
                                                        By: /s/ Damon McClain
             14                                             DAMON MCCLAIN
                                                            Supervising Deputy Attorney General
             15                                             JOHN WALTERS
                                                            RYAN GILLE
             16                                             IRAM HASAN
                                                            Deputy Attorney General
             17                                             Attorneys for Defendants
             18
             19 DATED: October 20, 2020                      PRISON LAW OFFICE
             20

             21
                                                        By: /s/ Alison Hardy
             22
                                                            STEVEN FAMA
             23                                             ALISON HARDY
                                                            SARA NORMAN
             24                                             SOPHIE HART
             25                                             Attorneys for Plaintiffs

             26
             27

             28

                                                 -20-                                   Case No. 01-1351 JST
16964008.3        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
